Exhibit 10.2

 

Execution Version

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 28, 2015, by and among SENIOR HOUSING PROPERTIES TRUST, a real estate
investment trust organized under the laws of the State of Maryland (the
“Borrower”), each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of June 24,
2011 (as amended and as in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”);

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein;

 

WHEREAS, pursuant to Section 2.15. of the Credit Agreement, the Borrower has
requested an increase in the aggregate amount of the Commitments; and

 

WHEREAS, certain of the Lenders and the Persons becoming Lenders pursuant to
Section 2 of this Amendment are willing to increase their existing, or make
available new, Commitments on and subject to the terms and conditions contained
herein and in the Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

 

(a)                                 The Credit Agreement is hereby amended by
restating each of the following definitions in Section 1.1. thereof in its
entirety as follows:

 

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.  Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

 

“Business Management Agreement” means that certain Second Amended and Restated
Business Management Agreement dated as of June 5, 2015 by and between the
Borrower and RMR.

 

--------------------------------------------------------------------------------


 

“Capitalization Rate” means (a) 7.75% for Senior Housing Assets, (b) 6.50% for
the Vertex Property, and (c) 7.25% for all other Properties.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan and (c) the
issuance, extension or amendment that increases the amount of a Letter of
Credit.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a consolidated basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization; (ii) interest
expense; (iii) income tax expense; (iv) extraordinary or nonrecurring items,
including without limitation, extraordinary or non-recurring gains and losses;
(v) in the case of the Borrower and its Subsidiaries, funds received by the
Borrower or a Subsidiary as rent but which are reserved for capital expenses;
and (vi) in the case of Borrower and its Subsidiaries, equity in the earnings
(or loss) of Unconsolidated Affiliates and RMR Inc. (but only in the case of RMR
Inc., if RMR Inc. would be an Unconsolidated Affiliate but for the last sentence
of the definition of that term); plus (b) in the case of the Borrower and its
Subsidiaries cash dividends (other than extraordinary cash dividends or
distributions) received by the Borrower or its Subsidiaries from RMR Inc. during
such period; plus (c) such Person’s Ownership Share of EBITDA of its
Unconsolidated Affiliates.  Straight line rent leveling adjustments and deferred
percentage rent adjustments required under GAAP, and amortization of intangibles
pursuant to FASB ASC 805 and the like, shall be disregarded in determinations of
EBITDA (to the extent such adjustments would otherwise have been included in the
determination of EBITDA).  For purposes of this definition, nonrecurring items
shall be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business

 

2

--------------------------------------------------------------------------------


 

Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.  Any change in the maximum rate or reserves described
in the preceding clause (ii) shall result in a change in LIBOR on the date on
which such change in such maximum rate becomes effective.  If LIBOR determined
as provided above would be less than zero, LIBOR shall be deemed to be zero.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Property Management Agreement” means that certain Second Amended and Restated
Property Management Agreement dated as of June 5, 2015, as amended to date, by
and between RMR and the Borrower, on behalf of itself and its Subsidiaries.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a) with respect to all Properties owned (or leased pursuant to a Ground Lease)
by the Borrower or any Subsidiary for such entire fiscal quarter, (i) Adjusted
EBITDA attributable to such Properties for such period multiplied by (ii) 4
divided by (iii) the applicable Capitalization Rate; (b) the purchase price paid
for any Property acquired during such fiscal quarter (less any amounts paid as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
other similar arrangements and prior to allocations of property purchase prices
pursuant to Statement of FASB ASC 805 and the like); (c) the value of the
Borrower’s equity Investments in RMR Inc. as of the end of such fiscal quarter,
such value determined (x) until the RMR Inc. Distribution, at cost and (y) after
the RMR Inc. Distribution, at the lower of cost or Fair Market Value; (d) all
Marketable Securities, cash and cash equivalents; (e) the book value of all
Assets Under Development as of the end of such fiscal quarter; (f) the book
value of all Mortgage Receivables, and all other promissory notes secured by a
Lien on any Property, as of the end of such fiscal quarter; and (g) the
Borrower’s Ownership Share of the preceding items (other than those referred to
in clause (c)) of any Unconsolidated Affiliate of the Borrower.  To the extent
that the value of the Borrower’s equity Investments in RMR Inc. would in the
aggregate account for more than 3.0% of Total Asset Value, such excess shall be
excluded.  Notwithstanding the foregoing, for purposes of determining Total
Asset Value at any time, (i) the Borrower may, in addition to the Properties
referred to in the immediately preceding clause (b), include the purchase price
paid for any Property acquired during the period following the end of the fiscal
quarter most recently ended through the time of such determination (less any
such amounts paid during such period as a purchase price adjustment or held in
escrow at the time of such determination, retained as a contingency reserve at
the time of such determination, or subject to other similar arrangements at the
time of such determination) and (ii) for purposes of the immediately preceding
clause (d), the amount of Marketable Securities, cash, and cash equivalents
shall be calculated as of such date of determination rather than as of the end
of the fiscal quarter most recently ended.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
Notwithstanding the foregoing,

 

3

--------------------------------------------------------------------------------


 

RMR Inc. shall not be considered to be an Unconsolidated Affiliate of the
Borrower or any of its Subsidiaries.

 

“Unencumbered Asset Value” means on any date of determination, the sum of:
(a) the product of (i) Net Operating Income for the fiscal quarter most recently
ended attributable to Unencumbered Assets owned or leased by the Borrower or any
Subsidiary for such entire quarter, multiplied by (ii) 4 and divided by
(iii) the applicable Capitalization Rate; (b) the value of the Equity Interests
in RMR Inc. owned by the Borrower, such value determined at the lower of cost or
Fair Market Value, so long as such Equity Interests are not subject to any Liens
(other than Permitted Liens of the types described in clauses (a) through (c) or
clauses (e) through (j) of the definition thereof) or to any Negative Pledge
(other than a Negative Pledge permitted under clause (iii) of Section 9.2.(b));
(c) unrestricted cash and Cash Equivalents and unencumbered Marketable
Securities of the Borrower and its Subsidiaries so long as such cash, Cash
Equivalents and Marketable Securities are not subject to any Liens (other than
Permitted Liens of the types described in clauses (a) through (c) and
(e) through (j) of the definition thereof) or any Negative Pledge (other than a
Negative Pledge permitted under clause (iii) of Section 9.2.(b)); and (d) the
purchase price paid for any Unencumbered Asset acquired during such fiscal
quarter (less any amounts paid as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or other similar arrangements).  To the
extent that value of the Equity Interests of RMR Inc. owned by the Borrower
would in the aggregate account for more than 3.0% of Unencumbered Asset Value,
such excess shall be excluded.  In addition, to the extent that the amount of
Unencumbered Asset Value attributable to (x) Senior Housing Assets leased
pursuant to a Ground Lease would constitute more than 20.0% of Unencumbered
Asset Value, such excess shall be excluded and (y) Non-Domestic Properties would
constitute more than 10.0% of Unencumbered Asset Value, such excess shall be
excluded.  Notwithstanding the foregoing, for purposes of determining
Unencumbered Asset Value at any time, the Borrower may, in addition to the Net
Operating Income referred to in the immediately preceding clause (a)(i), include
the Net Operating Income of any Unencumbered Asset acquired during the period
following the end of the fiscal quarter most recently ended through such time of
determination on a pro forma basis reasonably acceptable to the Administrative
Agent.

 

“Unencumbered NOI” means, for any given period, the sum of (a) the aggregate NOI
attributable to all Unencumbered Assets for such period and (b) cash dividends
received by the Borrower or any of its Subsidiaries from RMR Inc. during such
period.

 

“Vertex Property” means the buildings located at 11 Fan Pier Boulevard and 50
Northern Avenue in Boston, Massachusetts.

 

(b)                                 The Credit Agreement is hereby further
amended by adding the following definitions in the appropriate alphabetical
location in Section 1.1. thereof:

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

4

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(y).

 

“RMR Inc.” means The RMR Group Inc., a Maryland corporation.

 

“RMR Inc. Distribution” means the Borrower’s distribution of RMR Inc. shares in
accordance with Section 4.3 of the Transaction Agreement dated as of June 5,
2015, as in effect from time to time, among RMR, Reit Management & Research
Trust, RMR Inc. and the Borrower.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person Controlled by any Person or agency described in any of
the preceding clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.

 

“Trading with the Enemy Act” has the meaning given to that term in
Section 6.1.(y).

 

(c)                                  The Credit Agreement is hereby further
amended by amending the definition of “Material Adverse Effect” in Section 1.1.
of the Credit Agreement to replace the words “results of operations or business
prospects” in clause (a) thereof with the words “or results of operations”.

 

(d)                                 The Credit Agreement is hereby further
amended by amending the definition of “Permitted Liens” in Section 1.1. of the
Credit Agreement to add new clauses (l) through (p) thereto to read as follows:

 

(l) Liens securing judgments not constituting an Event of Default under
Section 10.1.(h); (m) Liens (i) of a collection bank arising under Section 4-210
of the UCC on items in the course of collection, (ii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of a banking or other financial
institution arising as a matter of law or under customary general terms and
conditions encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry; (n) Liens
(i) on earnest money deposits in connection with purchases and sales of
properties, (ii) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to this Agreement, or
(iii) consisting of an agreement to dispose of any property; (o) Liens in favor
of the Borrower or any of its Subsidiaries; and (p) Liens arising from
precautionary UCC financing statement filings regarding operating leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business.

 

5

--------------------------------------------------------------------------------


 

(e)                                  The Credit Agreement is hereby further
amended by restating the flush paragraph in Section 4.2. in its entirety as
follows:

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clause (a), and any Lender
affected thereby, in the case of the immediately preceding clause (b), shall be
under no obligation to, and shall not, make additional LIBOR Loans, Continue
LIBOR Loans or Convert Loans into LIBOR Loans, unless and until the
Administrative Agent or such Lender, as the case may be, gives notice as
provided in Section 4.5. that such condition no longer exists, and, so long as
such condition remains in effect, the Lenders or such Lender’s LIBOR Loans, as
the case may be, shall be treated in accordance with Section 4.5.

 

(f)                                   The Credit Agreement is hereby further
amended by restating the second sentence of Section 4.6 thereof in its entirety
as follows:

 

Each of the Administrative Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, and such Affected Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Assumption, but at no
time shall the Administrative Agent, such Affected Lender nor any other Lender
nor any Titled Agent be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.

 

(g)                                  The Credit Agreement is hereby further
amended by restating Section 6.1.(h) thereof in its entirety as follows:

 

(h)                                 Material Contracts.  Schedule 6.1.(h) is, as
of the Agreement Date, a true, correct and complete listing of all Material
Contracts.

 

(h)                                 The Credit Agreement is hereby further
amended by restating the first sentence of Section 6.1.(j) thereof in its
entirety as follows:

 

All federal, state and other material tax returns of the Borrower, each other
Loan Party and each other Subsidiary required by Applicable Law to be filed have
been duly filed (after taking into account any extensions of time within which
to file such tax returns), and all federal, state and other taxes, assessments
and other governmental charges or levies upon, each Loan Party, each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.6.

 

(i)                                     The Credit Agreement is hereby further
amended by restating Section 6.1.(l) thereof in its entirety as follows:

 

(l)                                     No Material Adverse Change.  Since
December 31, 2010, there has been no material adverse change in the consolidated
financial condition, results of operations or business of the Borrower and its
consolidated Subsidiaries taken as a whole.  Each of the Borrower, the other
Loan Parties, and the Borrower and its Subsidiaries taken as a whole is,
Solvent.

 

6

--------------------------------------------------------------------------------


 

(j)                                    The Credit Agreement is hereby further
amended by restating the first sentence of Section 6.1.(w) thereof in its
entirety as follows:

 

All written information, reports and other papers and data (other than financial
projections and other forward looking statements, and information of a general
economic or industry specific nature) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
taken as a whole, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure).

 

(k)                                 The Credit Agreement is hereby further
amended by restating Section 6.1.(y) thereof in its entirety as follows:

 

(y)                                 Anti-Corruption Laws and Sanctions;
Anti-Terrorism Laws.  None of the Borrower, any Subsidiary, any of their
respective directors, or officers, or, to the knowledge of the Borrower, any of
the Borrower’s or any Subsidiary’s employees and agents (i) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as amended (the
“Trading with the Enemy Act”) or (ii) is in violation of (A) the Trading with
the Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department or any enabling legislation or executive order
relating thereto, including without limitation, Executive Order No. 13224,
effective as of September 24, 2001 relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079 (2001) or (C) the Patriot Act (collectively, the
“Anti-Terrorism Laws”).  The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents (in
their capacities as such) with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents are in compliance with Anti-Corruption
Laws, Anti-Terrorism Laws and applicable Sanctions in all material respects. 
None of the Borrower or any Subsidiary is, or derives any of its assets or
operating income from investments in or transactions with, a Sanctioned Person
and none of the respective directors, officers, or to the knowledge of the
Borrower, employees or agents of the Borrower or any of its Subsidiaries is a
Sanctioned Person.

 

(l)                                     The Credit Agreement is hereby further
amended by restating Section 7.2. thereof in its entirety as follows:

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected

 

7

--------------------------------------------------------------------------------


 

to have a Material Adverse Effect and (b) all terms and conditions of all
Material Contracts to which it is a party.  The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.

 

(m)                             The Credit Agreement is hereby further amended
by restating clause (a) of Section 7.6 thereof in its entirety as follows:

 

(a) all federal and state income, and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and

 

(n)                                 The Credit Agreement is hereby further
amended by restating Section 7.8. thereof in its entirety as follows:

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of the Loans only for the repayment of
Indebtedness and for other general business purposes.

 

(o)                                 The Credit Agreement is hereby further
amended by restating Section 7.12. thereof in its entirety as follows:

 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE MKT LLC
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

 

(p)                                 The Credit Agreement is hereby further
amended by restating clause (iii) of Section 7.13.(b) thereof in its entirety as
follows:

 

(iii) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects))
and except for changes in factual circumstances expressly permitted under the
Loan Documents; and

 

8

--------------------------------------------------------------------------------


 

(q)                                 The Credit Agreement is hereby further
amended by restating the last sentence of Section 8.1. thereof by (i) inserting
the word “and” immediately prior to “(c)” therein and (ii) deleting the words “;
and (d) an updated listing of all Material Contracts on Schedule 6.1.(h), if
any” at the end thereof.

 

(r)                                    The Credit Agreement is hereby further
amended by restating Section 8.2. thereof in its entirety as follows:

 

Section 8.2.  Year End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be (a) certified by the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Borrower and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of Ernst & Young LLP or any other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
(it being acknowledged that any of Deloitte, PricewaterhouseCoopers and KPMG
shall be acceptable to the Administrative Agent), whose report shall not be
subject to (i) any “going concern” or like qualification or exception or
(ii) any qualification or exception as to the scope of such audit.  Together
with such financial statements, the Borrower shall deliver a report, certified
by the chief financial officer or chief accounting officer of Borrower, in form
and detail reasonably satisfactory to the Administrative Agent, setting forth
the Net Operating Income for each Property for such fiscal year.

 

(s)                                   The Credit Agreement is hereby further
amended by amending Section 8.4.(e) thereof to delete the phrase “, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited” at the end thereof.

 

(t)                                    The Credit Agreement is hereby further
amended by amending Section 8.4.(i) thereof to replace the amount “$5,000,000”
therein with the amount “$10,000,000”.

 

(u)                                 The Credit Agreement is hereby further
amended by restating Section 8.4.(p) thereof in its entirety as follows:

 

(p)                                 [Intentionally Omitted].

 

(v)                                 The Credit Agreement is hereby further
amended by restating Section 9.2.(b) thereof in its entirety as follows:

 

(b)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary (other than an Excluded Subsidiary)
to, enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness which
(A) the Borrower, such Loan Party or such

 

9

--------------------------------------------------------------------------------


 

Subsidiary may create, incur, assume, or permit or suffer to exist without
violation of this Agreement and (B) is secured by a Lien permitted to exist
under the Loan Documents, and (y) which prohibits the creation of any other Lien
on only the property securing such Indebtedness as of the date such agreement
was entered into; (ii) an agreement relating to the sale of a Subsidiary or
assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale
or (iii) a Negative Pledge contained in any agreement that evidences unsecured
Indebtedness which contains restrictions on encumbering assets that are
substantially similar to those restrictions contained in the Loan Documents.

 

(w)                               The Credit Agreement is hereby further amended
by restating Section 9.3. thereof in its entirety as follows:

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in any Loan Document or in any other agreement (A) evidencing Unsecured
Indebtedness that the Borrower, any other Loan Party any other Subsidiary may
create, incur, assume or permit or suffer to exist under this Agreement and
(B) containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, the encumbrances and restrictions set forth in
Section 9.1.(i) and Section 9.4. of this Agreement and Section 13 of the
Guaranty, (ii) with respect to clause (d), customary provisions restricting
assignment of any agreement entered into by the Borrower, any other Loan Party
or any Subsidiary in the ordinary course of business.  Notwithstanding anything
to the contrary in the foregoing, the restrictions in this Section shall not
apply to any provision of any Guaranty entered into by the Borrower, any other
Loan Party or any other Subsidiary relating to the Indebtedness of any
Subsidiary permitted to be incurred hereunder, which provision subordinates any
rights of Borrower, other Loan Party or any other Subsidiary to payment from
such Subsidiary to the payment in full of such Indebtedness

 

(x)                                 The Credit Agreement is hereby further
amended by restating Section 9.4.(a) thereof in its entirety as follows:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Borrower), including, for the
avoidance of doubt, the sale, transfer or other disposition of the capital stock
of or other Equity Interests in any Subsidiary of the Borrower, so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence;

 

10

--------------------------------------------------------------------------------


 

(y)                                 The Credit Agreement is hereby further
amended by restating Section 9.8. thereof in its entirety as follows:

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(s), (b) transactions among the Borrower and any Wholly Owned
Subsidiary or among Wholly Owned Subsidiaries or (c) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Borrower, such other Loan Party or such other Subsidiary and upon fair
and reasonable terms which are no less favorable to the Borrower, such other
Loan Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

 

(z)                                  The Credit Agreement is hereby further
amended by amending Section 9.10. thereof to replace the words “establish an
effective” with the words “are intended to establish a”.

 

(aa)                          The Credit Agreement is hereby further amended by
adding the following Section 9.11. immediately after Section 9.10.:

 

Section 9.11.  Use of Proceeds.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans to (a) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any Margin Stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (b) to extend credit to
others for the purpose of purchasing or carrying any such margin stock.  The
Borrower shall not, and shall not permit any other Loan Party or Subsidiary to,
use any proceeds of any Loan directly or, to the knowledge of the Borrower,
indirectly in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

 

(bb)                          The Credit Agreement is hereby further amended by
amending Section 10.1.(d)(i) to replace the words “due and payable” with the
words “due and payable (after giving effect to any applicable grace or cure
period)”.

 

(cc)                            The Credit Agreement is hereby further amended
by restating Section 10.1.(e) thereof in its entirety as follows:

 

(e)                                  Voluntary Bankruptcy Proceeding.  The
Borrower, any other Loan Party or any other Subsidiary (other than (x) an
Excluded Subsidiary all Indebtedness of which is Nonrecourse Indebtedness, (y) a
Guarantor that, together with all other Guarantors then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately following subsection, does not account for more than $25,000,000 of
Total Asset Value, or (z) a Subsidiary (other than an Excluded Subsidiary all
the Indebtedness of which is Nonrecourse Indebtedness) that, together

 

11

--------------------------------------------------------------------------------


 

with all other Subsidiaries then subject to a bankruptcy proceeding or other
proceeding or condition described in this subsection or the immediately
following subsection, does not account for more than $50,000,000 of Total Asset
Value) shall:  (i) commence a voluntary case under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect); (ii) file a petition
seeking to take advantage of any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; (iii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
such bankruptcy laws or other Applicable Laws or consent to any proceeding or
action described in the immediately following subsection (f); (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(dd)                          The Credit Agreement is hereby further amended by
restating Section 10.1.(f) thereof in its entirety as follows:

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Borrower, any other Loan
Party or any other Subsidiary (other than (x) an Excluded Subsidiary all
Indebtedness of which is Nonrecourse Indebtedness, (y) a Guarantor that,
together with all other Guarantors then subject to a bankruptcy proceeding or
other proceeding or condition described in this subsection or the immediately
preceding subsection, does not account for more than $25,000,000 of Total Asset
Value, or (z) a Subsidiary (other than an Excluded Subsidiary all the
Indebtedness of which is Nonrecourse Indebtedness) that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $50,000,000 of Total Asset Value) in any court of
competent jurisdiction seeking:  (i) relief under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Subsidiary or such other Loan
Party(including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.

 

(ee)                            The Credit Agreement is further amended by
deleting Schedule I attached thereto and replacing it with Schedule I attached
hereto.

 

Section 2.  Accordion Exercise.  Upon the effectiveness of this Amendment,
(i) each of the Lenders set forth on Schedule I agrees that the amount of its
Commitment shall be increased by an amount equal to the “Amount of Increase of
Commitment”, if any, set forth for such Lender on Schedule

 

12

--------------------------------------------------------------------------------


 

I and (ii) each Lender increasing the amount of its Commitment agrees to make
the payments required to be made by such Lenders under the fifth sentence of
Section 2.15. of the Credit Agreement.

 

Section 3.  Conditions Precedent.  This Amendment shall be effective as of the
date of receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

 

(a)                                 A counterpart of this Amendment duly
executed by the Borrower, the Administrative Agent, the Requisite Lenders and
each Lender increasing its Commitment;

 

(b)                                 Replacement Revolving Notes executed by the
Borrower, payable to any existing Lenders increasing their Commitments pursuant
to this Amendment in the amount of the Commitment of such Lender;

 

(c)                                  A certificate from the Borrower’s chief
executive officer, chief legal officer, chief financial officer or chief
accounting officer certifying as of the date hereof, and after giving effect to
the transactions hereby, that (i) no Default or Event of Default shall be in
existence and (ii) the representations and warranties made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Credit Agreement;

 

(d)                                 copies of all corporate, partnership or
other necessary action taken by the Borrower to authorize its execution and
delivery of this Amendment, the performance of this Amendment and the Credit
Agreement as amended by this Amendment, and the increase in the Commitments
contemplated by this Amendment;

 

(e)                                  An opinion of Sullivan & Worcester LLP and
an opinion of Saul Ewing LLP, special Maryland counsel, in each case, counsel to
the Borrower and the other Loan Parties, addressed to the Administrative Agent,
the Issuing Bank and the Lenders and covering such matters as the Administrative
Agent may reasonably request;

 

(f)                                   Evidence that all fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders in connection with this Amendment have been paid; and

 

(g)                                  Such other documents, instruments and
agreements as the Administrative Agent may reasonably request.

 

Section 4.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)                                 Authorization.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and each

 

13

--------------------------------------------------------------------------------


 

of this Amendment and the Credit Agreement, as amended by this Amendment, is a
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan Party
other than in favor of the Administrative Agent for its benefit and the benefit
of the Lenders and the Issuing Bank.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof or will exist immediately
after giving effect to this Amendment.

 

Section 5.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full.

 

Section 6.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.  This Amendment is a Loan Document.

 

Section 7.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10.  Effect; Ratification.  Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Loan Documents remain
in full force and effect.  The amendments contained herein shall be deemed to
have prospective application only from the date as of which this Amendment is
dated.  The Credit Agreement is hereby ratified and confirmed in all respects. 
Nothing in this Amendment shall limit, impair or constitute a waiver of the
rights, powers or remedies available to the Administrative Agent or the Lenders
under the Credit Agreement or any other Loan Document.

 

14

--------------------------------------------------------------------------------


 

Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement as amended by this Amendment.

 

[Signatures on Next Page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Name:

Richard A. Doyle

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name:

D. Bryan Gregory

 

 

Title:

Director

 

[Signatures Continue on Next Page]

 

2

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John Rowland

 

 

Name:

John Rowland

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

3

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name:

Dan LePage

 

 

Title:

Authorized Signatory

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Brian Twerff

 

 

Name:

Brian Twerff

 

 

Title:

SVP

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Joseph L. Corah

 

 

Name:

Joseph L. Corah

 

 

Title:

Director

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John R. Roach, Jr

 

 

Name:

John R. Roach, Jr

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ Noel Purcell

 

 

Name:

Noel Purcell

 

 

Title:

Authorized Signatory

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Michael R. Mellott

 

 

Name:

Michael R. Mellott

 

 

Title:

Director

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name:

Darlene Arias

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Houssem Daly

 

 

Name:

Houssem Daly

 

 

Title:

Associate Director, Banking Products Services, US

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Michael T. Shea

 

 

Name:

Michael T. Shea

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Hideo Notsu

 

 

Name:

Hideo Notsu

 

 

Title:

Executive Director

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Mark Whitman

 

 

Name:

Mark Whitman

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

2

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

TAIWAN COOPERATIVE BANK SEATTLE BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Cheng Pin Chou

 

 

Name:

Cheng Pin Chou

 

 

Title:

VP & General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO. LTD. LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Yiming Oko

 

 

Name:

Yiming Oko

 

 

Title:

SVP & GM

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Chien-Du Jan

 

 

Name:

Chien-Du Jan

 

 

Title:

VP & Deputy GM

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Peter A. Olivier

 

 

Name:

Peter A. Olivier

 

 

Title:

Senior Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Jane Chang

 

 

Name:

Jane Chang

 

 

Title:

VP & General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

FIRST COMMERCIAL BANK, LTD.

 

NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Bill Wang

 

 

Name:

Bill Wang

 

 

Title:

Senior Vice President & General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

FIRST HAWAIIN BANK, as a Lender

 

 

 

 

 

By:

/s/ Derek Chang

 

 

Name:

Derek Chang

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Greg Cullum

 

 

Name:

Greg Cullum

 

 

Title:

Senior Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

LAND BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Henry C.R. Leu

 

 

Name:

Henry C.R. Leu

 

 

Title:

S.V.P. & General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

CTBC BANK CO., LTD. NEW YORK BRACH, PREVIOUSLY KNOWN AS CHINA TRUST COMMERCIAL
BANK NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ralph Wu

 

 

Name:

Ralph Wu

 

 

Title:

SVP & General Manager

 

--------------------------------------------------------------------------------


 

Schedule I

 

Commitments

 

Lender

 

Amount of Increase of
Commitment

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$

5,000,000

 

$

70,000,000

 

Citibank, N.A.

 

$

25,000,000

 

$

90,000,000

 

Royal Bank of Canada

 

$

25,000,000

 

$

90,000,000

 

Compass Bank

 

$

30,000,000

 

$

90,000,000

 

Bank of America, N.A.

 

$

30,000,000

 

$

85,000,000

 

PNC Bank, National Association

 

$

20,000,000

 

$

70,000,000

 

Mizuho Bank, Ltd.

 

$

30,000,000

 

$

55,000,000

 

Regions Bank

 

 

 

$

55,000,000

 

RBS Citizens, N.A.

 

 

 

$

50,000,000

 

Morgan Stanley Bank, N.A.

 

$

40,000,000

 

$

45,000,000

 

UBS AG, Stamford Branch

 

$

40,000,000

 

$

45,000,000

 

Capital One, N.A.

 

 

 

$

35,000,000

 

Comerica Bank

 

 

 

$

35,000,000

 

Sumitomo Mitsui Banking Corporation, New York

 

 

 

$

35,000,000

 

TD Bank, N.A.

 

 

 

$

35,000,000

 

Mega International Commercial Bank Co., Ltd. Los Angeles Branch

 

 

 

$

11,250,000

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

 

 

$

11,250,000

 

Santander Bank, N.A.

 

 

 

$

20,000,000

 

Taiwan Cooperative Bank Seattle Branch

 

 

 

$

15,000,000

 

Bank of Taiwan, Los Angeles Branch

 

 

 

$

10,000,000

 

First Commercial Bank, New York Branch

 

$

5,000,000

 

$

10,000,000

 

First Hawaiian Bank

 

 

 

$

10,000,000

 

First Tennessee Bank, National Association

 

 

 

$

10,000,000

 

Land Bank of Taiwan Los Angeles Branch

 

 

 

$

10,000,000

 

Chinatrust Commercial Bank Ltd., New York Branch

 

 

 

$

7,500,000

 

TOTAL

 

$

250,000,000

 

$

1,000,000,000

 

 

--------------------------------------------------------------------------------